Citation Nr: 1103785	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-26 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a right 
shoulder disability. 

3.  Entitlement to a temporary total rating under 38 C.F.R. § 
4.30 based on the need for convalescence following right shoulder 
surgery. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to April 1977.

This appeal to the Board of Veterans' Appeals (Board) is from 
several decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco Texas.  In a September 2006 
decision, the RO denied the Veteran's petition to reopen his 
claim for service connection for a right shoulder disability, 
since new and material evidence had not been submitted since an 
October 1990 rating decision which had also denied that claim.  
Consequently, the RO also denied his claim for a temporary total 
rating under 38 C.F.R. § 4.30 based on the need for convalescence 
following right shoulder surgery.  In addition, a September 2009 
decision by the RO also denied his claim of entitlement to 
nonservice-connected pension benefits. 

The Veteran testified at a hearing held before the undersigned 
acting Veterans Law Judge of the Board in October 2010.  A 
transcript of that hearing has been associated with the claims 
file.

In this decision, the Board will now grant the Veteran's petition 
to reopen his claim for service connection for a right shoulder 
disability on the basis of new and material evidence.  However, 
the underlying claim for service connection for a right shoulder 
disability, as well as the claim of entitlement to a temporary 
total rating under 38 C.F.R. § 4.30 based on the need for 
convalescence following right shoulder surgery, are addressed in 
the REMAND portion of the decision below and are remanded to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran submitted a statement in April 2010 indicating 
that he was withdrawing his claim for nonservice-connected 
pension benefits.  

2.  An unappealed October 1990 rating decision granted service 
connection for a cervical strain, to include neck and shoulder 
pain, but specifically denied service connection for a right 
shoulder disability because there was no evidence of a separate 
right shoulder disability.

3.  Evidence received since the October 1990 rating decision now 
includes medical evidence of a right shoulder disability, which 
the Veteran claims has been continually present since service.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the Veteran's appeal 
for nonservice-connected pension benefits.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 
(2010).

2.  The October 1990 rating decision that denied service 
connection for a right shoulder condition is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2010).

3.  Evidence submitted since the October 1990 rating decision is 
new and material, and the claim for service connection for a 
right shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Nonservice-Connected Pension Benefits

The Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  See 
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  See 38 C.F.R. § 20.204.  In this 
particular case, the Veteran submitted a Statement in Support of 
Claim (VA Form 21-4138) in April 2010 indicating he was 
withdrawing his appeal concerning his claim for nonservice-
connected pension benefits.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, since the Board does not have jurisdiction to review 
this issues on appeal, it is dismissed.

II.  Whether New and Material Evidence Has 
Been Submitted to Reopen a Claim of 
Entitlement to Service Connection For a Right 
Shoulder Disability

The Veteran is ultimately seeking service connection for a right 
shoulder disability.  However, the Board must first determine 
whether new and material evidence has been submitted since an 
unappealed, and therefore final, October 1990 rating decision 
that had previously denied service connection for a right 
shoulder disability.  See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237 (1995) 
(VA failed to comply with its own regulations by ignoring issue 
of whether any new and material evidence had been submitted to 
reopen the Veteran's previously and finally denied claims).  

Service connection is granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 3.303(a).  Stated 
somewhat differently, service connection requires: (1) the 
existence of a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the current disability and a disease or injury incurred 
or aggravated during service. See Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

An in-service injury alone is not enough, as there must be a 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, or this 
is legitimately questionable, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-95 (1997).  Service connection also may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the present case, the RO initially denied the Veteran's claim 
for service connection for a right shoulder disability in an 
October 1990 rating decision.  The evidence at that time included 
the Veteran's service treatment records (STRs), various VA 
treatment records, and an August 1990 VA examination report.  The 
STRs showed that the Veteran may have dislocated his right 
shoulder while playing football in 1976.  The diagnosis was 
questionable dislocated right shoulder.  In addition to this 
injury, the STRs also showed that he had sustained a cervical 
strain in a motor vehicle accident in 1976.  The August 1990 VA 
examination reported noted that the cervical strain included both 
neck and shoulder pain, although a separate right shoulder 
disability was never identified.  As a result, in the October 
1990 rating decision, the RO granted service connection for a 
cervical strain, to include neck and shoulder pain, but 
specifically denied service connection for a right shoulder 
disability because there was no evidence of a separate right 
shoulder disability.

The RO notified the Veteran of that decision and of his appellate 
rights in a letter dated in November 1990.  But since he did not 
seek appellate review within one year of that notification, the 
October 1990 rating decision became final and binding on him 
based on the evidence then of record and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

In March 2006, the Veteran submitted a VA Form 21-4138, Statement 
in Support of Claim, indicating that "I am 0% service-connected 
for my right shoulder.  This condition has worsened so 
significantly that I will be having surgery at East Texas Medical 
Center on April 24th."  Since service connection had not been 
established for a right shoulder disability, the RO properly 
interpreted this statement as a petition to reopen his claim for 
service connection for a right shoulder disability.  Although not 
relevant to this appeal, the RO also interpreted this statement 
as a claim for an increased rating for his already service-
connected cervical strain, which has been adjudicated by the RO 
but not appealed. 

With respect to his petition to reopen the claim for service 
connection for a right shoulder disability, if new and material 
evidence is presented or secured with respect to a final 
decision, the Secretary shall reopen and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  Therefore, 
the Board must determine whether new and material evidence has 
been submitted since the final October 1990 rating decision to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996) 
(indicating the evidence to be considered in making this new and 
material determination is that added to the record since the last 
final denial on any basis).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers. "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
cannot be cumulative or redundant of the evidence of record at 
the time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Second, if VA determines the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000).

The newly presented evidence need not be probative of all the 
elements required to award the claim, but it must be probative as 
to each element that was a specified basis for the last 
disallowance.  See Evans, 9 Vet. App. at 284.  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit Court 
reiterated this, noting that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  The credibility of this 
evidence must be presumed, albeit just for the limited purpose of 
deciding whether it is new and material.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 
216, 220 (1994) ("Justus does not require the Secretary [of VA] 
to consider the patently incredible to be credible").

Since the final October 1990 rating decision, the Veteran has 
submitted various VA and private treatment records showing that 
he now has a diagnosed right shoulder disability.  For example, 
treatment records from J.G., M.D., dated from 2005 to 2006, show 
that the Veteran has been diagnosed with right acromioclavicular 
(AC) joint degeneration with impingement syndrome.  Records from 
V.M. III, M.D., also note that the Veteran underwent surgery on 
his right shoulder in October 2009 and February 2010.  Records 
from these private physicians note the Veteran's history of right 
shoulder pain since the 1976 football injury, although neither 
physician has offered a medical opinion which confirms this 
history.  

These records are clearly new and material, since they did not 
exist at the time of the October 1990 rating decision and now 
indicate that the Veteran has a right shoulder disability.  Since 
the lack of a right shoulder disability was the sole basis for 
the RO's denial of the claim in October 1990, these records are 
material in that they relate to an unestablished fact necessary 
to substantiate the claim.  See Hodge, 155 F.3d at 1359-60 
(holding that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim); see also Evans, 9 Vet. App. at 284 
(indicating this newly presented evidence need not be probative 
of all the elements required to award the claim, but instead need 
only be probative as to each element that was a specified basis 
for the last disallowance). 

Inasmuch as there is new and material evidence, the claim for 
service connection for a right shoulder disability is reopened.  
It is important for the Veteran to understand, however, that the 
standard for reopening a claim is relatively low and does not 
necessarily indicate this claim will be ultimately granted.


ORDER

The appeal is dismissed concerning the claim of entitlement to 
nonservice-connected pension benefits.  

The petition to reopen the claim for service connection for a 
right shoulder disability is granted, subject to the further 
development of this claim on remand.


REMAND

The Board finds that additional evidentiary development is needed 
before it can fairly adjudicate the claim for service connection 
for a right shoulder disability.  And since the claim of 
entitlement to a temporary total rating under 38 C.F.R.         § 
4.30 based on the need for convalescence following right shoulder 
surgery is inextricably intertwined with the service-connection 
claim, it is referred back to the RO/AMC for readjudication.

As noted, the record reflects the Veteran underwent two surgeries 
for the right shoulder, in October 2009 and February 2010.  
Records from V.M., M.D. indicate the Veteran's October 2009 
surgery was performed at Ambulatory Surgery Center in Dallas, 
Texas and the February 2010 surgery was performed at Medical City 
Hospital in Dallas, Texas.  The complete records of these 
surgeries are not included in the claims file.  The RO/AMC should 
attempt to obtain any of the Veteran's outstanding treatment 
records and associate them with the claims file.

As noted, recently submitted evidence shows that the Veteran has 
a diagnosed right shoulder disability.  Several physicians have 
also recorded the Veteran's history of right shoulder pain dating 
back to his football injury in 1976 while on active duty.  But 
since no independent medical confirms this history, the newly 
submitted evidence is insufficient to grant the claim.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription 
of medical history does not transform the information into 
competent medical evidence merely because the transcriber happens 
to be a medical professional).  

Nevertheless, these records are sufficient to trigger VA's duty 
to assist by obtaining a medical opinion as to whether the 
Veteran's current right shoulder disability is related to 
service.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must 
obtain an examination and opinion when necessary to fairly decide 
a claim).  And since service connection has been established for 
a cervical strain, the examiner should also address whether his 
right shoulder disability was either caused or aggravated by his 
service-connected cervical strain.  See 38 C.F.R. § 3.310(a) and 
(b) and Allen v. Brown, 7 Vet. App. 439, 448 (1995) (permitting 
service connection on a secondary basis for disability that his 
proximately due to, the result of, or chronically aggravated by a 
service-connected condition).

The Veteran claims that he is entitled to a temporary total 
rating under 38 C.F.R.    § 4.30 based on the need for 
convalescence following right shoulder surgery.  This claim is 
therefore inextricably intertwined with the claim for service 
connection for a right shoulder disability.  See Holland v. 
Brown, 6 Vet. App. 443, 446 (1994).  Hence, the claim for a 
convalescence rating must be referred back to the RO/AMC for 
readjudication after completion of this additional necessary 
development concerning the claim for service connection for a 
right shoulder disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and 
ask him to specify all medical care providers 
who treated him for his right shoulder 
disability.  The RO/AMC should then obtain 
and associate with the claims file any 
records identified by the Veteran that are 
not already associated with the claims file. 
The RO/AMC should specifically request 
medical records from the October 2009 surgery 
at Medical City Hospital and the February 
2010 surgery at Ambulatory Surgery Center and 
associate these records with the claims file.

2.  Schedule the Veteran for an appropriate 
VA examination to determine the etiology of 
his right shoulder disability.  All indicated 
tests and studies are to be performed.  
The claims file must be made available to the 
examiner for review of the pertinent medical 
and other history.  Based on a physical 
examination and a comprehensive review of the 
claims file, the examiner is asked to 
indicate the likelihood (very likely, as 
likely as not, or unlikely) the Veteran's 
right shoulder disability is related to 
service - namely, the 1976 football injury in 
which he may have dislocated his right 
shoulder, as well as the motor vehicle 
accident in 1976 in which he sustained his 
cervical spine.  In addition, also indicate 
the likelihood (very likely, as likely as 
not, or unlikely) that his right shoulder 
disability is proximately due to, the result 
of, or chronically aggravated by his service-
connected cervical strain.  The examiner must 
discuss the rationale of the opinion, whether 
favorable or unfavorable.

3.  Then readjudicate the Veteran's claim for 
service connection for a right shoulder 
disability, as well as the claim of 
entitlement to a temporary total rating under 
38 C.F.R. § 4.30 based on the need for 
convalescence following right shoulder 
surgery, in light of the additional evidence.  
If either claim is not granted to his 
satisfaction, send him and his representative 
another supplemental statement of the case 
and give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration of these 
claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


